Frederick R. Daniel, Jr., J.
This matter came on to be considered upon the claim by the judgment debtor, Mark L. Fitch, of an exemption for the mobile home scheduled for execution sale on January 23, 1989. This court finds that R.C. 2329.66(A)(1) does not exempt from execution the mobile home itself, but rather it exempts from execution the debtor’s interest in the mobile home up to $5,000. The mobile home is appraised at $15,000. The only way to divide the judgment creditor’s interest from the judgment debtor’s interest is to sell the mobile home. The bailiff is ordered to proceed with the sale and, upon the return of the bailiff, the court will order disposition of the proceeds in such manner as will protect the parties’ respective interests.

Judgment accordingly.